DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/4/2022 has been entered.
 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a). 

Claim 7 and 23-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over IDS reference to Sato  et al., (JP 2009247325 A, Machine translation), hereinafter Sato, in view of Winder (US 56488), hereinafter Winder and Huxel (US 20060292276A1), hereinafter Huxel further in view of Npl Homemade samosa wrappers dated 8-9-2013, hereinafter Samosa dough wrapper.


Regarding claim 7 and 24  Sato teaches a dough based food in which a filling is wrapped, the dough comprising: 
a baked dough sheet,in a shape of a cone or a polygonal cone formed by winding the baked dough sheet, wherein the shape is constant due to the dough being constant in a frozen state, and the shape being formed into a cone or the polygonal cone in which include one end that is closed and a diameter of the dough another end that is enlarged toward the other end open. (See Figure 9 and para 31-33 where iced crepe having a filling that has been wrapped with crepe dough, which meets the limitations of claims 7 and 24). Also, as depicted in fig. 9, the crepe dough portion in the food product is shaped so as to be closed at one end part, and to expand in diameter with increasing proximity to the other end part. Given that Sato teaches freezing, it follows that the shape of the frozen product is constant due to the dough when in a frozen state. Sato teaches that the product is frozen (para 32), therefore, it follows that the frozen conical shaped crepe dough product there is a high probability that the shape is held constant while the product is frozen.  Further regarding the amendment to claim 7 where “the shape includes a hollow conical interior that is empty, and the baked dough sheet is soft in an unfrozen state.”, applicant is referred to Sato figures on page 10 (figures 7-10) where the conical dough shapes are depicted. Where the conical shape would be hollow as claimed before a filling is added. Further evidence is provided by NPL to Samosa wrapper making where the dough is cut into semicircular shape before creating an empty conical shape followed by adding filling. Therefore, at the time of the effective filing date of the invention creating dough pockets for filling in the shape and configuration as claimed was known as taght by Sat in view of Samosa wrapper.
 

Regarding claims 21-23, Sato teaches a dough product according to claim 7, wherein the shape includes a hollow interior, which is empty (See Figures 9 and 10 where the product is empty before filling is added to it). Since Sato does not describe a conical shaped frozen container without food. Further, regarding the shape of the cone and the cone being empty, and in the shape of a single, uninterrupted, hollow conical interior, see figures 9 and 10 of Sato, where figure 9a and 9b teach a cone shaped container without filling. Further it is noted that conical shaped edible containers that are in the shape of a single, uninterrupted, hollow conical interior (as recited in claims 7, 21-23) were known to be made as taught by reference to Winder (see Figure of Winder), and using crepe type batter or pancake type batter were also known as taught by background art known by Huxel (see Huxel para 2 and cone shape shown in figures, especially figure 9), also see samosa  wrapper NPL. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to create an empty conical baked dough product. The ordinary artisan would have been motivated to modify Sato and produce a frozen empty cone with uninterrupted hollow container at least for the purpose of creating a known conical shaped dough based edible container which is popular with consumers.


Claim 25 is rejected under 35 U.S.C. 103(a) as being unpatentable over IDS reference to Sato, Winder and Huxel, Samosa wrapper further in view of Stanley (US 3410691), hereinafter Stanley and Aunt annies crafts (wwwauntannie.com/Christmas/Coneornament dated January 9, 2012), hereinafter Aunt Annie.

Sato in view of Winder as applied above teaches a cone shaped dough product, however, Sato is silent regarding the cone being made from a  dough sheet is semicircular in a flat state, as recited in claim 25), however, dough based edible containers having a conical shape were known to be made from dough sheets having various shapes and sizes. For example, Samosa wrapper teaches a cone shape from semi circular shaped dough. Winder teaches cone made from a circular baked product. Depending on the capacity of the cone desired and /or the size of the cone desired, the edible cones were made from various portions of a circular flat. Stanley teaches an edible food cone made from a flat that is about quarter of a circular flat. However, if a wider cone is desired larger portion of dough sheet can be utilized including a semicircle as is taught by Aunt Annie (Article steps3-4, where a circle is cut into two semicircles and each semicircle made into a hollow cone. Thus, making conical shapes from a flat circular sheet or a part thereof was well known in the art at the time of the invention. It is also known that for a given diameter of a circle, semicircular flat will make a wider mouth cone with greater volume as compared to the quarter circular flat. Therefore, based on the teachings of Winder, Stanley and Aunty Annie, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to create an empty conical baked dough product from.dough flat having a desired shape, circular, semicircular or quarter circular The ordinary artisan would have been motivated to modify Sato and utilize a semicircular dough flat to produce a cone at least for the purpose of creating a known conical shaped container having a desired volume to hold optimal portion of edible filling therein. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 7 have been considered but are moot because the new ground of rejection does not rely on combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s amendment to claim 7 and necessitated the new ground(s) of rejection presented in this Office action.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI CHAWLA/Primary Examiner, Art Unit 1791